Title: To George Washington from Samuel Huntington, 13 June 1780
From: Huntington, Samuel
To: Washington, George



sir,
Philadelphia June 13. 1780

By the Act of Congress of this Day herewith enclosed your Excellency will be informed that Genl Gates is ordered to take the Command in the southern Department.
This Order is in Consequence of Intelligence received via New York, that Charles Town surrendered the 12th Ulto, and the Garrison are made Prisoners. This Intelligence in Rivington’s Paper containing the Articles of Capitulation, your Excellency must doubtless have received before this Time. I have the Honour to be with very great respect & Esteem your Excelly’s most hbble servant

Sam. Huntington President

